DLD-161                                                            NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 10-1408
                                       ___________

                                  YVETTE MADISON,
                                           Appellant

                                             v.

                               JEFFERSON HOSPITAL
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                              (D.C. Civil No. 09-cv-05582)
                       District Judge: Honorable Stewart Dalzell
                      ____________________________________

 Submitted March 25, 2010 for Possible Summary Action Pursuant to Third Circuit LAR
                                27.4 and I.O.P. 10.6

             Before: FUENTES, JORDAN and HARDIMAN, Circuit Judges

                               Opinion filed: April 8, 2010
                                      _________

                                        OPINION
                                        _________

PER CURIAM

       Yvette Madison appeals the District Court’s order dismissing her complaint for

failure to state a claim. For the reasons below, we will affirm.

       Madison filed a complaint in the District Court alleging that the staff of Jefferson
Hospital violated her constitutional rights by refusing to treat her based on her skin color.

The District Court concluded that Madison had not alleged that the doctors and nurses of

Jefferson Hospital were state actors and dismissed the complaint for failure to state a

claim. Madison filed a notice of appeal.1

       We have jurisdiction under 28 U.S.C. § 1291. Our review of the District Court’s

sua sponte dismissal of Madison’s complaint for failure to state a claim is plenary. Allah

v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). We need not reach the issue of whether

Madison can show that the appellees were state actors because she has not made

sufficient factual allegations to support a claim of racial discrimination. “[A] complaint

must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’ A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, --- U.S. ----, ----, 129 S.Ct. 1937, 1949

(2009) (quotation omitted). Conclusory allegations are not entitled to the assumption of

truth. Id. at 1951.

       In her complaint, Madison alleged that she went to Jefferson Hospital because she

had been badly beaten. Madison stated that a nurse would not wheel her into the

bathroom when she needed to use it and when a social worker did help her, she bumped

  1
    Madison filed her notice of appeal more than thirty days after the date of the District
Court’s order. See Fed. R. App. P. 4(a)(1). However, because the District Court did not
set out the judgment in a separate document, the notice of appeal was timely filed. See
Fed. R. Civ. P. 58(c)(2).

                                               2
the wheelchair on a door. Although she stated that her left foot was hurting, she

complained that the nurse in the x-ray department was too cautious in how she touched

her foot. However, Madison stated that this might have been due to her odor.

       Madison refused to let a white nurse draw her blood and told her she did not like

the nurse. After Madison asked the nurse how it felt to not be liked based on one’s skin

color, the nurse replied, “Yeah, that’s right. I’m a racist.” It is clear that this was a

sarcastic remark made in response to Madison’s statement and not an admission of racial

discrimination. Moreover, this nurse did not deny Madison treatment; in fact, it was

Madison who refused treatment from this nurse and admittedly did so on the basis of race.

       Madison asserted that she had been moaning in pain and a nurse did not seem to

care. When another nurse tried to start an intravenous line to give Madison morphine, he

warned Madison that he would prick her with the needle. She reacted by accusing him of

calling her a “prick.” 2 When a doctor tried to explain the meaning of the word “prick,”

she would not listen. Again, Madison’s allegations do not show that she was denied

treatment based on race; rather, she refused treatment over her misunderstanding of the

meaning of a word.

       Madison was seen by a doctor who examined her eye injuries. She saw racial

significance in the doctor’s choice of an all white uniform which was unlike the other

  2
    As a verb, the word “prick” means “to pierce with a sharp point.” Random House
Dictionary of the English Language 1142 (1973). Given the context, it is clear that this is
the sense in which the nurse used the term. Madison believed that the nurse was using the
word in a slang sense.

                                               3
doctors’ blue scrubs. Madison contended that the exam the doctor performed on her

swollen eye was very painful. When she asked for pain medication, he reminded her that

she had refused the morphine. After examining her, he stated, “[w]e don’t treat cases like

this.” While Madison pointed to this statement as proof of racial discrimination, there is

nothing to suggest that the doctor was referring to Madison’s race and not to the type of

eye injury she had.

       None of the factual allegations in the complaint, taken as true and considered

individually or as a whole, support a claim of racial discrimination. Madison has not

alleged any facts showing that she was not treated or was treated poorly based on her

race. Her conclusory allegations of racial discrimination are insufficient.

       Summary action is appropriate if there is no substantial question presented in the

appeal. See Third Circuit LAR 27.4. For the above reasons, we will summarily affirm

the District Court’s order.3 See Third Circuit I.O.P. 10.6. Madison’s motion to expedite

the appeal is denied. Madison’s motion to stay the appeal is denied.4




  3
    We agree with the District Court that it lacked jurisdiction over Madison’s state law
claims.
  4
    We note that the Court and the Clerk’s office handle thousands of appeals each year
and strive to do so in a timely manner. That Madison’s motions and appeals are not
docketed, responded to, and decided as quickly as she would like is not evidence of racial
discrimination.


                                             4